It is the duty of parties, and important to them, especially in cases of moment, to see that their appeals are prosecuted in this Court industriously, and thoroughly argued. Such arguments are not only valuable helps to the Court, but in some cases they are essential to a proper understanding and decision of them. Parties should earnestly endeavor to present their cases before the Court in the most intelligible manner practicable, especially as this is the Court of last resort, settling the law in its application to cases indefinitely. It is of the highest importance that it shall be settled correctly.
We have examined the record in this case with considerable scrutiny. It is voluminous and confused. The assignments of error in several important respects are indefinite and scarcely intelligible, as we see them. We are unable, so far, to interpret them satisfactorily. The elaborate brief of the appellant has reference to only a part of the errors assigned, and the counsel present said little more than read it. The case was not argued at all for the appellees. It seems to be of (491)  considerable importance and merits to be thoroughly argued. Indeed, *Page 359 
we think it due to the parties to direct that it be reargued for the appellants, and argued also for the appellees at the next term. To that end the case must be continued. The clerk will give the parties notice of this order.
It is so ordered.
Cited: S. c., 113 N.C. 514.